Case 1:17-cr-20891-CMA Document 107 Entered on FLSD Docket 09/12/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 17-CR-20891-CMA(s)(s)

  UNITED STATES OF AMERICA

  v.

  ANTHONY GIGNAC
    a/k/a “KHALED AL-SAUD,”
    a/k/a “KHALID AL-SAUD,”
    a/k/a “KHALID BIN AL-SAUD,”
    a/k/a “KHALID BIN SULTAN AL-SAUD,”
    a/k/a “SULTAN BIN KHALID AL SAUD,”

                          Defendant.
  ________________________________________/

               PARTIES’ JOINT STIPULATION REGARDING RESTITUTION

         The parties, by and through the undersigned Assistant United States Attorney, hereby file

  this joint stipulation to the entry of an order requiring the Defendant to pay restitution in the total

  amount of $7,049,581.44, which constitutes the money lost by the Defendant’s wire fraud victims

  as a result of the Defendant’s wire fraud scheme. An order of restitution is mandatory under 18

  U.S.C. § 3663A.

         The government will provide the Probation Department with the identity of the victims,

  their contact information, and the amount of restitution due to each victim (the “Victim List”).

  The Probation Department will provide the Victim List to the Court by separate memorandum.

  There is no need for the Court to hold a hearing on the issue of restitution.




                                                    1
Case 1:17-cr-20891-CMA Document 107 Entered on FLSD Docket 09/12/2019 Page 2 of 2



         WHEREFORE, the parties respectfully request that the Court amend the Judgment and

  Conviction in this case to set total restitution in the amount of $7,049,581.44, and order payment

  to be made to the victims set forth in the Victim List that shall be provided to the Court by the

  Probation Department.



                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY


                                               By:    /s/ Frederic C. Shadley
                                                      Frederic C. Shadley
                                                      Assistant United States Attorney
                                                      Court ID No. A5502298
                                                      99 Northeast 4th Street
                                                      Miami, FL. 33132-2111
                                                      Tel: (305) 715-7649
                                                      Frederic.Shadley@usdoj.gov




                                                  2
